Citation Nr: 0504023	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-23 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for a left leg 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to March 
1986, and from May 1986 to October 1988.  There is an 
unverified period of service from April 1978 to March 1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

In December 2004, the veteran testified at a hearing 
conducted by the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records show that the veteran was treated 
for complaints of neck pain in 1988 following a fall on the 
ice.  There is also an incident of treatment for right thigh 
trauma in 1979.  Currently, the veteran claims that the 
conditions affecting his neck and lower extremities are 
related to service.  

The veteran underwent a cervical fusion in 2001.  The veteran 
has been diagnosed with spondylosis of the cervical spine, 
herniated disc at C4-5 and C5-6, bilateral disc bulging at 
C7-T1 with cervical fusion, and peripheral vascular disease.  
When the veteran underwent a VA examination in April 2002, 
the claims file was not available for review and the examiner 
did not provide nexus opinions.  Therefore, the Board finds 
that the evidence is insufficient to decide the issue of 
service connection with any certainty.  As the Board cannot 
exercise its own independent judgment on medical matters, 
further examinations are required, to include opinions based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Further, a veteran is entitled to a 
complete VA medical examination that includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  38 U.S.C.A. § 5103A.  
Therefore, the veteran should be afforded another VA 
examination.  

In December 2004, the veteran testified that he receives 
disability benefits from the Social Security Administration 
(SSA).  However, the records related to the award of those 
benefits are not associated with the claims file.  The 
veteran also referred to treatment at VA facilities in 
Anchorage, Alaska from 1984 to 1999, and Pittsburg, 
Pennsylvania since 1999.  Under 38 U.S.C. § 5103A(b), VA must 
make reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, including VA treatment records 
from the facility in Anchorage, Alaska 
dated from 1984 to 1999, and from the 
facility in Pittsburgh, Pennsylvania 
dated from 1999 to the present.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
AMC.  If, after making reasonable efforts 
to obtain named records the AMC is unable 
to secure same, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature, etiology, and severity of his 
cervical spine disorder, and conditions 
affecting the lower extremities.  It is 
imperative that the examiners review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  The 
examining physician should render 
opinions addressing whether it is at 
least as likely as not that any current 
disabilities same were incurred in or 
aggravated during the veteran's period of 
active duty.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible.  The examination reports 
should be typed. 

3.  Thereafter, the AMC should review the 
veteran's claims of entitlement to 
service connection for a neck disability, 
a right leg disability, and a left leg 
disability.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


